427 F.3d 1163
In re Laura Fredrika PLUMA, Debtor,Laura Fredrika Pluma, Appellant,v.Tax Collector for the County of San Diego, Appellee.
No. 04-55107.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted October 21, 2005.
Filed October 31, 2005.

Brian M. Mahoney, American Debt Relief, San Diego, CA, for the appellant.
Timothy M. Barry, Senior Deputy County Counsel, San Diego, CA, for the appellee.
Appeal from the Ninth Circuit, Bankruptcy Appellate Panel Marlar, Ryan, and Baum, Bankruptcy Judges, Presiding. BAP No. SC-03-01098-BaRyMa.
Before TASHIMA and RAYMOND C. FISHER, Circuit Judges, and MILTON I. SHADUR,* Senior District Judge.
PER CURIAM.


1
This is an appeal from the judgment of the Bankruptcy Appellate Panel ("BAP"), Tax Collector v. Pluma (In re Pluma), 303 B.R. 444 (9th Cir. BAP 2003), reversing the judgment of the bankruptcy court, see In re Pluma, 289 B.R. 151 (Bankr.S.D.Cal.2003).1 We affirm the judgment of the BAP for the reasons stated in its opinion, 303 B.R. 444, supra, and remand to the bankruptcy court for further proceedings.


2
AFFIRMED.



Notes:


*
 The Honorable Milton I. Shadur, Senior United States District Judge for the Northern District of Illinois, sitting by designation


1
 We deny appellee's motion to dismiss the appeal